ITEMID: 001-105728
LANGUAGEISOCODE: ENG
RESPONDENT: ROU
BRANCH: ADMISSIBILITY
DATE: 2011
DOCNAME: MARCHIS AND OTHERS v. ROMANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Ján Šikuta;Josep Casadevall;Kristina Pardalos;Nona Tsotsoria
TEXT: The applicants, Mr Ioan Marchiş, Mr. Gheorghe Glodean and Mr. Ion Buftea are Romanian nationals who were born in 1950, 1957 and 1970 respectively and live in Strâmtura. The Romanian Government (“the Government”) were represented by their Agent, Mr Răzvan-Horaţiu Radu.
The facts of the case, as submitted by the parties, may be summarised as follows.
1. In 2001 a private individual, B.P., started the construction of a residue-collecting basin in order to carry out the production of alcohol. The 10,000 litre capacity basin was located in the centre of the village of Strâmtura, a few hundred metres from the applicants’ windows and close to a supermarket, school, church and the town hall.
2. According to the information submitted by the Government, the residue-collecting basin was located 1 km from the first applicant’s property and 300 m from the second applicant’s property. The third applicant had a property 30 m from the basin, but during the period within which the distillery operated he did not live there.
3. B.P. started the production of alcohol without obtaining the necessary authorisations. Therefore, the mayor of the village imposed two fines on him for this breach.
4. On 27 March 2002 the Baia Mare Environmental Protection Inspectorate granted an environmental permit for the operation of the distillery, although they had initially dismissed BP’s request for authorisation. In granting the permit, the issuing authority imposed on the beneficiary an obligation not to cause discomfort in the area and interdicted him from releasing residues directly into the village’s water supply.
5. On 30 March 2002 the mayor of Strâmtura authorised the operation of the distillery.
6. In 2002 the applicants lodged a civil action with the Maramureş District Court, seeking to obtain the cancellation of the environmental permit granted to B.P. They contended that the operation of the distillery in the centre of their village, close to the school and church, had caused discomfort – not only to them, but also to other inhabitants of the village, had affected their health and had polluted the water passing through the village. They added that the residue-collecting basin was very close to the houses of the second and the third applicants, making their lives intolerable. They contended, in particular, that they had not been able to open their windows because of the smell and because of the countless flies that had been attracted by the residues collected in the basin.
7. By a judgment rendered on 9 December 2002, the Maramureş County Court dismissed their action on the grounds that the environmental permit had been lawfully granted. It stated that a public meeting had been organised by the mayor and that eighty people had attended it. It considered the applicants’ allegations concerning the insufficient number of attendees at the meeting to be unsubstantiated, noting that the law did not require a specific type of public meeting, consultation of the population or a minimum number of attendees at a public meeting. With regard to the location of the distillery in the centre of the village, the court noted that all the competent authorities had considered that the operation of the distillery would neither disturb its neighbours nor affect the environment.
8. The applicants filed an appeal on points of law, claiming, inter alia, the absence of consent from neighbours located in close proximity to the distillery. On 28 May 2003 the Cluj Court of Appeal dismissed the appeal on points of law filed by the applicants, stating that according to Law no. 453 of 18 July 2001, the consent of neighbouring proprietors was only necessary in the event of construction of new buildings or measures being taken that were necessary for their protection. It noted that the written consent of the inhabitants living in the region had been obtained, being mentioned in a minute drafted by the mayor of the village on 14 March 2002.
9. The applicants continued to submit complaints regarding the allegedly illegal and damaging activities of the distillery to all competent authorities.
10. Consequently, a review was carried out by the Prefect’s office (Corpul de control al Prefectului) on 2 July 2002. It concluded that the matters mentioned in the applicants’ complaints were not substantiated.
11. According to a letter dated 15 December 2003, the Maramureş County Council informed the first applicant that in November 2003 the Maramureş Public Health Department had cancelled an environmental health permit required for the operation of the distillery. Furthermore, from the documents submitted by the applicant it appears that on 5 December 2003 the same authority had imposed a fine on the owner of the distillery for non­observance of the obligations established for the operation of the distillery.
12. Based on the same source of information, it also appears that the tax authorities imposed a substantial fine on the distillery owner and ordered that the distillery’s activities be ceased starting from 15 June 2004.
13. The Government submitted that the functioning of the distillery had ceased in 2005.
14. Provisions of domestic law relevant to the present case are to be found in Tătar v. Romania (no. 67021/01, ECHR 2009... (extracts)).
